Citation Nr: 1014614	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for actinic keratosis.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in October 2008 
when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
actinic keratosis.  

In September 2009 the Board received from the Veteran a 
treatment note regarding his actinic keratosis dated August 
25, 2009, along with additional evidence and argument.  The 
most recent Supplemental Statement of the Case (SSOC) was 
issued in August 2009 prior to the receipt of the Veteran's 
most recent treatment record.  In February 2010 the Board 
sent the Veteran a letter asking whether the Veteran would 
like to waive agency of original jurisdiction (AOJ) 
consideration of the newly submitted, relevant evidence.  In 
April 2010 the Board received a response from the Veteran 
indicating that he did not wish to waive AOJ consideration of 
the newly submitted evidence.

If a Statement of the Case (SOC) or SSOC is prepared before 
the receipt of further evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (2009).

In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and is 
clearly relevant to the issues because it provides medical 
evidence regarding the Veteran's claimed condition.  The 
Veteran declined to provide a waiver of AOJ consideration of 
the medical evidence. Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for readjudication 
of the issue on appeal and the issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Review the additional evidence 
received at the Board in September 2010.

2.  Review the Veteran's claims file and 
undertake any additional development 
deemed warranted.  Thereafter, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


